Case 6:20-cv-00024-JDK-JDL Document 38 Filed 08/26/21 Page 1 of 2 PageID #: 1547




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

CEDRIC STEWART,                               §
                                              §
      Petitioner,                             §
                                              §
v.                                            §    Case No. 6:20-cv-24-JDK-JDL
                                              §
DIRECTOR, TDCJ-CID,                           §
                                              §
      Respondent.                             §

       ORDER DENYING MOTION TO APPEAL IN FORMA PAUPERIS
        Before the Court are Petitioner Cedric Stewarts’s two motions for leave to

 appeal in forma pauperis. Docket Nos. 36, 37. On June 16, 2021, the Court dismissed

 this petition for a writ of habeas corpus with prejudice and denied a certificate of

 appealability. Docket No. 33. Petitioner has filed a notice of appeal of the dismissal.

 Docket No. 35.

        Under Federal Rule of Appellate Procedure 24(a)(3)(A), an appellant is

 ineligible for in forma pauperis status if the Court certifies that the appeal is not

 taken in good faith. An appeal is not taken in good faith where the district court finds

 no “legal points arguable on the merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir.

 1983), reh’g denied, 719 F.2d 787 5th Cir. 1983).

        For the reasons explained in the Report and Recommendation (Docket No. 25)

 and the Order Adopting the Report (Docket No. 33), the Court hereby CERTIFIES

 that Petitioner’s appeal is not taken in good faith, as Petitioner presents no non-

 frivolous issues of appeal. See Baugh v. Taylor, 117 F.3d 97, 202 (5th Cir. 1997)

 (stating that “to comply with Rule 24 in this regard, it often may suffice for the district


                                             1
Case 6:20-cv-00024-JDK-JDL Document 38 Filed 08/26/21 Page 2 of 2 PageID #: 1548




 court to incorporate by reference its decision dismissing the prisoner’s complaint on

 the merits with or without supplementation, as the trial court deems appropriate, to

 fully apprise us of the reasons for its certification.”); see also Johnson v. Mejia,

 No. 3:14-cv-909, 2014 WL 2938081 (N.D. Tex. June 27, 2014) (applying Baugh to a

 habeas petition). The record shows, and the Court has so found, that Petitioner has

 not set out a substantial showing of the denial of a federal right and thus is not

 entitled to the issuance of a certificate of appealability. See United States v. Delario,

 120 F.3d 580, 583 (5th Cir. 1997) (denying in forma pauperis status on appeal where

 the petitioner failed to make a substantial showing of the violation of a constitutional

 right).

           Because Petitioner’s appeal is not taken in good faith, the Court hereby

 DENIES Petitioner Cedric Stewart’s motions for leave to proceed in forma pauperis

 on appeal (Docket Nos. 36, 37).

           So ORDERED and SIGNED this 26th day of August, 2021.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE




                                            2
